 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          NORTHWEST ADMINISTRATORS,                       CASE NO. C19-629 MJP
            INC. ,
11                                                          ORDER DENYING PLAINTIFF’S
                                   Plaintiff,               MOTION TO CONTINUE COURT
12                                                          DATES
                    v.
13
            ST. JAMES HEALTHCARE, a
14          Montana corporation, d/b/a/ SCL
            HEALTH,
15
                                   Defendant.
16

17          This matter comes before the Court on Plaintiff’s Motion to Continue Court Dates. (Dkt.
18   No. 9.) Having reviewed the motion and the remaining record, the Court DENIES the motion.
19          The motion provides no explanation whatsoever as to why the existing case deadlines
20   cannot be met—Plaintiff does not show good cause to amend the case schedule and has not
21   indicated that Defendant has stipulated to such an extension; the Court declines to make
22   amendments on this record.
23

24


     ORDER DENYING PLAINTIFF’S MOTION TO CONTINUE COURT DATES - 1
 1          Therefore, IT IS ORDERED that the request to amend the existing case schedule is

 2   DENIED without prejudice to bring a renewed motion which cures the defects noted above and

 3   outlines a plan for meeting the revised deadlines.

 4

 5          The clerk is ordered to provide copies of this order to all counsel.

 6          Dated June 27, 2019.



                                                          A
 7

 8
                                                          Marsha J. Pechman
 9                                                        United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER DENYING PLAINTIFF’S MOTION TO CONTINUE COURT DATES - 2
